Citation Nr: 0404535	
Decision Date: 02/18/04    Archive Date: 02/27/04

DOCKET NO.  03-11 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for a 
service-connected wound to the right knee with retained 
foreign bodies and traumatic arthritis.


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

D. M. Fogarty, Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to October 
1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a May 2002 rating decision from the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.

This appeal is being REMANDED to the RO via the Appeals 
Management Center in Washington, DC.  VA will notify the 
veteran if further action is required on his part.  



REMAND

The veteran is service-connected for a wound to the right 
knee with retained foreign bodies and traumatic arthritis, 
currently evaluated as 10 percent disabling.  The veteran is 
seeking an increased evaluation of his service-connected 
disability.  He complains of constant and severe pain that 
increases with activity, instability, and moderate limitation 
of motion.

The claims file contains relevant private treatment records 
dated in 2001 and a VA examination report dated in December 
2001.  The Board notes that the December 2001 VA examination 
report does not include radiological studies of the right 
knee or comment by the examiner as to any additional pain 
and/or functional loss on use or during flare-ups.  Such 
information is necessary to properly rate the veteran's claim 
under the applicable regulations and diagnostic codes.  Thus, 
the Board is compelled to conclude that a remand of this 
matter for a more complete VA examination and current 
treatment records, if any, is necessary to ensure an 
equitable review of the veteran's claim.

Accordingly, this matter is REMANDED to the RO for the 
following action:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for his 
service-connected right knee disability 
since August 2001.  After securing the 
necessary release, the RO should obtain 
these records.

2.  The veteran should be afforded a VA 
examination, with an appropriate 
examiner, to determine the current nature 
and severity of his service-connected 
right knee disability.  The veteran's 
claims file should be made available to 
the examiner prior to the examination, 
and the examiner is requested to review 
the entire claims file in conjunction 
with the examination.  All tests and 
studies deemed necessary by the examiner 
should be performed and the findings 
reported in detail.  Based on a review of 
the claims file and the clinical findings 
on examination, the examiner is requested 
to identify all subjective and objective 
manifestations of the veteran's right 
knee disability, including ranges of 
motion with a notation of any additional 
functional loss due to pain, weakness, 
fatigue or incoordination on use or 
during flare-ups.  The examiner is 
requested to note the presence or absence 
of ankylosis, dislocated cartilage, 
arthritis, recurrent subluxation, and 
lateral instability.  If recurrent 
subluxation or lateral instability is 
found, the examiner should express an 
opinion as to whether it is best 
described as slight, moderate, or severe.  
A complete rationale should be provided 
for each opinion expressed.  

3.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record.  If 
any benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the veteran and his 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  

Thereafter, subject to current appellate procedures, this 
case should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to obtain additional development and adjudication, and the 
Board intimates no opinion, either favorable or unfavorable, 
as to the ultimate outcome of this case.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



